Citation Nr: 1432687	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than April 30, 2010, for a grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to April 1996, May to August 1999, and September 2001 to September 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2013, the Veteran provided testimony at a videoconference hearing conducted at the RO by the undersigned Veterans Law Judge while sitting at the RO.  A hearing transcript of this hearing has been associated with the Veteran's electronic claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered.

The issue of the now reopened service connection claim for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).









FINDINGS OF FACT

1.  In May 2007, the Veteran filed service connection claims for PTSD, which was denied in a February 2008 rating decision; the Veteran did not timely initiate an appeal and the decision became final.

2.  On April 30, 2010, the Veteran filed an informal claim to reopen his service connection claim for PTSD.

3.  In a February 2008 decision, the RO denied the Veteran's claim of service connection for sleep apnea; the Veteran was notified of this decision and of his appellate rights, but did not perfect an appeal.  The decision became final.

4.  The evidence added to the record since the February 2008 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 30, 2010, for a grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2013).

2.  Evidence submitted to reopen the claim of service connection for sleep apnea is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the effective date assigned following the grant of service connection for PTSD.  The Board observes that in the course of the June 2013 hearing before the undersigned, the Veteran's representative appeared to present argument concerning the schedular evaluations previously assigned for service-connected night sweats.  The Veteran was first service connected for PTSD in the January 2011 rating decision, and the Veteran later in March 2011 expressed his disagreement with the April 30, 2010, effective date assigned for the PTSD.  While it is evident that the RO essentially combined the PTSD with the previously service-connected night sweats, the Veteran is not shown to have, within the prescribed time frame, argued that an earlier effective date for the night sweats should be assigned.  As such, this instant claim is limited to the question of whether an earlier date, before April 30, 2010, can be assigned for the PTSD service connection grant.  Additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served.  Dingess.  Rather, as required by 38 U.S.C.A. § 7105(d), the RO issued a Statement of the Case (SOC) in March 2012 in response to the Veteran's March 2011 disagreement with the effective date.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).





The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  The Board has also reviewed the Veteran's paperless Veterans Benefits Management System (VBMS) and Virtual VA claims file.

In regard to the Veteran's reopened claim in this case, where a veteran seeks to reopen a previously denied claim, the notice must inform the veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Adequate notice was provided in a May 2010 letter.  Given the favorable disposition on the claim to reopen, further discussion concerning those requirements discussed above, regarding VA's duties to notify and assist, is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Earlier Effective Date

A January 2011 rating decision granted service connection for the Veteran's PTSD.  An effective date of April 30, 2010, was assigned based upon the receipt of an informal claim from the Veteran on that date.  See letter from representative.  

In February 2011, the Veteran filed a notice of disagreement with the effective date assigned.  The Veteran argued, in essence, that since service connection for night sweats had been assigned earlier, he should not have been denied service connection for PTSD in 2008.  

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Under the provisions of 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Included are service records that are related to a claimed in-service event, injury, or disease, regardless of whether such record mentions the veteran by name, "as long as the other requirements of paragraph (c) of this section are met."  Such records do not apply when VA could not have obtained the records because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2). 

An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  Id. at (c)(3).  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  Id. at (c)(4).

A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2013).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).

Here, an unappealed rating decision dated in February 2008 denied service connection for PTSD.  Therefore, that rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20,1103.  There is, however, no evidence of a formal or informal claim between the rating decision in February 2008 and the April 30, 2010, informal claim.

Even, pursuant to 38 C.F.R. § 3.156(c), in considering the official service department records added to the record since VA first decided the claim in February 2008 (following receipt of the Veteran's May 2007 claim seeking service connection for PTSD), and in reconsidering the claim from the time of the first claim seeking service connection in May 2007, the record does not include a diagnosis of PTSD prior to the currently assigned effective date.  The RO, in January 2011, assigned an effective date of April 30, 2010 (the date of the Veteran's claim to reopen).  As noted above, retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  However, a diagnosis of PTSD, based on the applicable criteria set out in 38 C.F.R. § 4.130, is not shown to be of record before August 18. 2010 (the date of a VA PTSD examination). 

The law and the regulations are controlling in this case.  Therefore, the Board finds that the criteria for assignment of an effective date earlier than April 30, 2010, for the grant of service connection for his PTSD, have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Thus, the Board must find that the preponderance of evidence is against the claim; the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107.



New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Historically, the appellant's claim for entitlement to service connection for sleep apnea was most recently finally denied by the RO in February 2008 because the evidence of record did not show that 1) the claimed disorder had been either incurred in or caused by the Veteran's active service, or 2) the claimed sleep apnea was secondarily related to the Veteran's service-connected chronic sinusitis.  The Board here notes that service connection was award for chronic sinusitis by the RO in May 2004.  The RO also noted that there was no confirmed diagnosis of record of a sleep disorder.  The appellant was notified of that decision and his appellate rights in February 2008.  He did not appeal the decision and it became final.  In April 2010, the appellant requested that his claim for entitlement to service connection for sleep apnea be reopened.

The evidence of record at the time of the last final denial in February 2008 includes, in pertinent part, service treatment records, VA outpatient treatment records and examination reports, and June 2013 hearing testimony.  A January 2007 letter from a VA otolaryngology nurse practitioner shows that she reported currently treating the Veteran for sleep disorder problems, consistent with obstructive sleep apnea, chronic tonsillitis, and most recently chronic sinusitis with an allergic component.  

The report of a March 2007 VA nose, sinus, larynx, and pharynx examination shows that the Veteran reported problems with snoring and daytime fatigue.  Sleep apnea was not diagnosed.  

Evidence added to the record since the February 2008 rating decision includes private sleep study findings, dated in July 2008.  These show that the Veteran met the protocol for CPAP titration.  Comments provided indicated that during the study pressure was raised until desaturations, snoring and apneas had ceased.  

A March 2011 letter from a private physician shows that she had reviewed the Veteran's July 2008 sleep study report, and it was observed that the Veteran had severe obstructive sleep apnea syndrome which required CPAP machine treatment.

At his June 2013 hearing, the Veteran testified that his claimed sleep apnea was due to his service-connected PTSD.  His wife added that his sleep apnea had begun in 1995 or 1996, and had continued since then.  

The claim for service connection for sleep apnea was most recently finally denied by the RO in February 2008, essentially premised on a finding that the evidence of record did not show that the claimed sleep apnea had been either incurred in or caused by the Veteran's active service (to include the Veteran's service-connected chronic sinusitis).  Also, and of significant note, the RO found that there was no confirmed diagnosis of record of a sleep disorder.

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the February 2008 RO decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for sleep apnea.  The majority of this evidence is new, in that it was not previously of record.  In addition, cognizant of the "low threshold" concerning the reopening of claims enunciated in Shade, as medical evidence is now on file includes a privately-supplied diagnosis of severe obstructive sleep apnea syndrome, the claim of entitlement to service connection for sleep apnea may be reopened.  In this regard, as noted, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, at 513 (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence (including the Veteran's hearing testimony), presumed to be credible, relates to unestablished facts of the Veteran currently having sleep apnea that may be associated with service. 

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for sleep apnea.


The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim for sleep apnea.


ORDER

Entitlement to an effective date earlier than April 30, 2010, for a grant of service connection for PTSD is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that additional development is needed before it can adjudicate the reopened claim for service connection for sleep apnea.

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The Veteran has not been afforded a VA examination to determine the etiology of his claimed sleep apnea.  In light of the foregoing, the Board therefore finds that a remand is warranted in this case to obtain an opinion as to whether any current sleep apnea is related to the Veteran's active military service, to include due to his service-connected chronic sinusitis and/or PTSD.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  The RO/AMC should schedule the Veteran to be afforded an appropriate examination in order to obtain opinions as to the etiology of the Veteran's claimed sleep apnea.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, statements, and hearing testimony.

After examining the Veteran, the examiner should provide an opinion on the following:

(a)  Is any diagnosed sleep apnea at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's active military service?

(b)  Is it at least as likely as not that any current sleep apnea is proximately due to or the result of the service-connected chronic sinusitis and/or PTSD?

(c)  Is it at least as likely as not that any current sleep apnea has been aggravated (underwent a permanent worsening) due to the service-connected connected chronic sinusitis and/or PTSD?  If so, please state the degree of baseline severity before such aggravation.  If the baseline level of disability cannot be established, the examiner must so state.



(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions is necessary -- to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental SOC (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


